Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 22, 2009.
In
The
Fourteenth
Court of Appeals

NO. 14-09-00883-CV

 
In Re Miguel A. Melendez,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On October 19, 2009, relator, Miguel A. Melendez,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Annette Kuntz,
presiding judge of the 245th District Court of Harris County, to vacate her October
6, 2009 order denying a motion for the continuance of an October 19, 2009 trial
setting.  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Seymore
and Boyce.